UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4317



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROCHARD A. BAKER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CR-04-243)


Submitted:   July 26, 2006                 Decided:   August 8, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Diana H. Cap, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Christine Witcover
Dean, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rochard    Baker    appeals   his   110-month    prison    sentence

imposed after his guilty plea to possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924

(2001).   Finding no error, we affirm.

           As a threshold issue, the Government claims that this

court lacks jurisdiction under 18 U.S.C. § 3742(a) (2000) to review

Baker’s   claim    because    his   sentence   fell   within    the   advisory

guidelines range.       That argument is foreclosed by our recent

decision in United States v. Montes-Pineda, 445 F.3d 375, 377 (4th

Cir. 2006), where we found jurisdiction under § 3742 to review a

sentence within the advisory guidelines range for reasonableness.

           Baker claims that his sentence, while within the advisory

guidelines range, was unreasonable. After United States v. Booker,

543 U.S. 220 (2005), a sentencing court is no longer bound by the

range prescribed by the sentencing guidelines, but still must

calculate and consider the guideline range as well as the factors

set forth in 18 U.S.C. § 3553(a) (2000).          United States v. Hughes,

401 F.3d 540, 546 (4th Cir. 2005).           We will affirm a post-Booker

sentence if it is both reasonable and within the statutorily

prescribed range.     Id.

           The district court properly calculated the guideline

range of 110-120 months in prison.           As Baker’s sentence is within

the   properly    calculated   guideline     range,   it   is   presumptively


                                     - 2 -
reasonable.   United States v. Green, 436 F.3d 449, 457 (4th Cir.),

cert. denied, 126 S. Ct. 2309 (2006).         Moreover, it is clear from

the record that the sentencing court also weighed the sentencing

factors listed in § 3553(a) and took counsel’s arguments under

consideration.

          Accordingly,   we   affirm    the   sentence   imposed    by   the

district court.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                - 3 -